Citation Nr: 0938946	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  03-02 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.  


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from October 1966 to September 
1968.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

In February 2007, the U.S. Court of Appeals for Veterans 
Claims (Court) remanded this matter to the Board for further 
inquiry and development.  The Board then remanded this matter 
in July 2007 for additional medical inquiry.  

In response, the RO provided the Veteran with a VA 
compensation examination in November 2007.  In a January 2008 
Supplemental Statement of the Case, the RO continued to deny 
the Veteran's service connection claim for a back disorder.  
And, in June 2008, the Board denied the Veteran's claim.  

In response to a January 2009 Joint Motion filed by the 
parties to this matter, the Court again remanded this matter 
to the Board in February 2009.   

After further consideration, the appeal is again REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if further action 
is required.


REMAND

As noted by the Joint Motion of record, the medical evidence 
of record is unclear as to whether an in-service combat-
related back injury (recognized by the Board in June 2008) 
relates to the Veteran's current diagnosed back disorder.  

In Dalton v. Nicholson, 21 Vet. App. 23 (2007), it is clear 
that the Court has held that 38 U.S.C.A. § 1154 still 
requires a nexus between current disability and the combat 
event asserted to be the cause of such current disability.  
What is less clear is the legal standard to be applied in 
determining the presence or absence of the nexus and which 
party, i.e., the Veteran or VA, has the burden of meeting 
that standard.  In other words, does the evidence showing a 
link between the combat injury or incident and the present 
disability have to be at least in equipoise for the Veteran 
to prevail, or does the burden fall on the VA to show by 
clear and convincing evidence that there is no nexus.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for 
a new VA compensation examination with 
an orthopedist in order to determine 
the etiology, nature, and severity of 
the Veteran's current back disorder.  
The claims file must be made available 
to and reviewed by the examiner in 
conjunction with the examination, and 
the examination report should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The Veteran's 
complaints should be recorded in full.  

2.  The examiner should then 
provide an opinion as to whether 
the Veteran's current back 
disability clearly and 
convincingly is unrelated to the 
combat-incurred back injury  
during service.  In offering this 
opinion, the examiner is to 
accept as matters of fact the 
circumstances articulated by the 
Veteran on  how his back was 
injured during service.  Any 
conclusion reached should be 
supported by a rationale.  

3.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the Veteran, the 
RO should issue a Supplemental 
Statement of the Case that contains 
notice of all relevant actions taken, 
including a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the Veteran and 
his representative.  Thereafter, the 
case should be returned to the Board 
for further appellate consideration, if 
in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




